Citation Nr: 0733022	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.

2. Entitlement to an increased initial rating in excess of 10 
percent for decreased sensation of the left lower extremity.

3. Entitlement to in increased rating in excess of 10 percent 
for arthritis of the left knee.

4. Entitlement to an increased rating in excess of 10 percent 
for chondromalacia patella of the left knee, with 
instability.

5. Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the right knee.




REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had unverified active service from September 1973 
to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003.  In August 2004, the veteran's wife appeared 
on his behalf at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  In June 2005, the 
Board granted a motion to advance this case on the docket.  
38 C.F.R. § 20.900(c) (2007).  In a decision dated in July 
2005, the Board denied the appeal.  The veteran then appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a memorandum decision dated in March 2007, the Court vacated 
and remanded the Board decision for further action consistent 
with the Court decision.  

In arguments received at the Board in September 2007, the 
veteran's attorney representative stated that although the 
veteran had submitted a notice of disagreement with the 
denial of a TDIU claim, this was being developed at the RO, 
and was not yet before the Board.  The notice of disagreement 
is not in the claims file, and the Board agrees that under 
these circumstances, Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), does not require the Board to take 
jurisdiction of the issue.  He also asserted that entitlement 
to an extraschedular evaluation, under 38 C.F.R. § 
3.321(b)(1), was not before the Board.  First, it must be 
emphasized that neither the Board nor the RO has jurisdiction 
to decide this matter.  Instead, both the RO and the Board's 
jurisdiction is limited to determining whether the case 
should be referred by the RO to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of whether "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2007); VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  To 
this extent, the matter is properly before the Board, as it 
was considered in the July 2005 vacated Board decision.  
Moreover, the representative included arguments as to 
extraschedular consideration in his briefs submitted to the 
Court, as well as in the September 2007 brief submitted to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 memorandum decision, the Court vacated and 
remanded the Board decision, citing inadequate explanation 
for why the Board declined to consider additional evidence 
received more than 90 days after the file had been returned 
to the Board, and for a current VA examination.  

The Board was also directed to review the arguments raised in 
the appellant's briefs.  On brief, the appellant argues that 
VA provided inadequate notice under 38 U.S.C.A. § 5103(a), by 
failing to provide specific information regarding the 
requirements for higher ratings for the various claims at 
issue, as well as to establish an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  However, the duty to notify only 
requires that the veteran be informed, in somewhat general 
terms, of the type of evidence needed to substantiate his 
claim.  Wilson v. Mansfield, No. 07-7099 (Fed. Cir. Oct. 15, 
2007); see Overton v. Nicholson, 20 Vet. App. 426 (2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  The 
veteran is not entitled to an "advisory opinion" on the 
claim, nor does the 38 U.S.C.A. § 513(a) duty to notify 
require a description of the VA's evaluation of the veteran's 
particular claim.  See Wilson, supra.  

Moreover, once a decision has been made awarding service 
connection, a disability rating, and an effective date, 
§ 5103(a) notice has served its purpose, as the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  If there were deficiencies in notification, 
a prejudicial error analysis must be undertaken.  See 
Mayfield v. Nicholson (Mayfield IV), No. 07-7130 (Fed. Cir. 
Sept. 17, 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

In addition, it was pointed out that the Board had failed to 
obtain records of treatment after a fall, which, according to 
a February 2005 statement from the veteran's wife, occurred 
in November 2004, and required that he be taken by ambulance 
to a VA medical center (VAMC), where he was given an 
injection and prescribed bed rest.  In reviewing the file, 
the Board notes that while VA records dated prior to June 
2004, and from January 2006 to January 2007, were obtained, 
there are no records (except for the February 2005 MRI 
report) pertaining to the intervening period from June 2004 
to January 2007.  These records must be obtained.  

While the appeal was at the Court, the veteran underwent a VA 
examination at the RO in February 2007.  A copy of this 
examination was submitted directly to the Board, along with 
an August 2007 examination by E. Isaacs, M.D., and several 
lay statements, in September 2007.  RO consideration of this 
additional evidence was expressly NOT waived.  Therefore, the 
RO must provide initial consideration.  See 38 C.F.R. § 
20.1304(c) (2006); see also Disabled American Veterans (DAV) 
v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  

In reviewing the February 2007 VA examination, the Board 
observes that the claims file was not available for review, 
which cannot be overlooked in this case, particularly in view 
of some inconsistencies between this examination and the 
examination by Dr. Isaacs only a few months later, such as 
the finding of forward flexion to 85 degrees on the VA 
examination, versus the same motion to only 15 degrees on Dr. 
Isaacs' examination, or range of flexion of 130 in the right 
knee versus 90 degrees.  

Arguments were also raised regarding the application of the 
new and old criteria for evaluating back disabilities to the 
veteran's claim; the veteran contends that the old criteria 
are more favorable.  This is a question that must be 
adjudicated, however.  The veteran's claim was received in 
June 2002.  During the pendency of the claim, the rating 
criteria pertaining to the evaluation of spinal disabilities 
were revised in two stages.  The rating criteria pertaining 
to the evaluation of intervertebral disc syndrome were 
revised effective September 23, 2002 (67 Fed. Reg. 54345-
54349 (2002)), followed by a revision of the entire section 
of the rating schedule pertaining to disabilities of the 
spine effective September 26, 2003.  68 Fed. Reg. 51,454-458 
(Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).  For the period prior to the effective date of 
the revised regulations, the disability must be evaluated 
under the "old" criteria.  As of the effective date for the 
"new" regulations, since the claim was pending at that 
time, either the old or new rating criteria may apply, 
whichever are more favorable to the veteran.  See VAOPGCPREC 
3-2000; 65 Fed. Reg. 33422 (2000).  

Nevertheless, in assigning any separate ratings, the RO must 
avoid pyramiding, i.e., rating the same manifestations under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); 38 C.F.R. § 4.14.  With respect to the 
lumbosacral disability, the veteran has been granted a 
separate 10 percent rating for decreased sensation of the 
left lower extremity, due to degenerative disc disease of the 
lumbosacral spine.  In determining the proper rating code(s) 
for the veteran's lumbosacral spine disability, the RO must 
ensure that the manifestations of this disability are rated 
only once, although the assigned rating(s) should reflect the 
highest combined rating possible, based on the veteran's 
manifestations.  

With respect to the right knee disability, it is contended 
that the veteran should be awarded a separate evaluation 
under diagnostic code 5257 for the right knee disability.  If 
criteria reflective of a compensable evaluation under that 
diagnostic code are found to be present, and if such symptoms 
are determined to be service-connected, such a rating would 
be warranted.  See Esteban.  On remand, if instability or 
subluxation in found in the right knee, the claim should be 
reviewed to determine whether a separate rating is warranted.  

Finally, the RO should make a specific determination as to 
whether referral of the claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2005); VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the veteran's records of 
treatment and/or evaluations from the Salem 
VAMC, covering the following dates:  from 
June 2001 to March 2003; from June 2004 to 
January 2006; and from January 2007 to the 
present.  Records of any X-rays, magnetic 
resonance imaging (MRI) scans, or any other 
diagnostic studies pertaining to the low 
back or either knee conducted during these 
time periods should be obtained as well.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available. 

2.  Schedule the veteran for appropriate VA 
neurologic and orthopedic examinations to 
determine the current manifestations and 
severity of the following service-connected 
disabilities:
*  degenerative disc disease of the lumbar 
spine; 
*  decreased sensation of the left lower 
extremity (due to degenerative disc 
disease of the lumbosacral spine); 
*  arthritis of the left knee;
*  chondromalacia patella of the left knee 
with instability;
*  degenerative joint disease of the right 
knee.
With respect to the right knee and 
lumbosacral spine disabilities, the 
examinations should also reconcile 
apparently conflicting findings on 
examinations in February and August 2007.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examinations.  All 
necessary tests and studies deemed necessary 
should be accomplished, but should include 
complete range of motion findings as to the 
low back and both knee joints.  The presence 
and extent of any functional loss due to 
painful motion, weakened movement, excess 
fatigability, and/or incoordination should 
also be addressed.  The examiners should 
comment as to the extent to which any 
limitation of motion present is supported by 
objective pathology.  In addition to the 
above, as to the specific disabilities, the 
examinations should include the following:  

*  Lumbosacral spine and secondary decreased 
sensation of the left lower extremity:  
Symptoms involving the left lower extremity, 
such as decreased sensation and weakness, 
should be described in detail.  Any other 
objective neurological abnormalities 
associated with the degenerative disc 
disease of the lumbosacral spine should be 
reported as well as bowel and/or impairment, 
if present.  

*  Knees:  In addition to range of motion, 
the presence or absence of any instability, 
subluxation, or any other symptoms, and the 
severity thereof, should be reported.  

Finally, the examiners should review the 
February 2007 VA examination, and the August 
2007 examination by Dr. Isaacs, and comment 
on any significant disparities in findings 
shown on either of those examinations with 
the findings obtained on the current 
examinations.  All findings and conclusions 
should be reported in detail, and the 
complete rationale should be provided for 
all conclusions reached.  

3.  Thereafter, adjudicate the claims for 
higher ratings for degenerative disc disease 
of the lumbosacral spine, decreased 
sensation of the left lower extremity, 
arthritis of the left knee, chondromalacia 
patella of the left knee, and degenerative 
joint disease of the right knee, and for a 
higher initial evaluation for in light of 
all evidence of record, in particular all 
evidence received since the March 2004 
statement of the case.  For the lumbosacral 
spine disability, the RO must determine, for 
the period beginning September 26, 2003 (or, 
for diagnostic code 5293, September 23, 
2002), whether to apply the new or old 
criteria, whichever are more favorable to 
the veteran.  The RO's decision must take 
into consideration the separate rating for 
decreased sensation, ensuring that this 
disability, although awarded the highest 
evaluation warranted by the evidence, is not 
rated twice (see page 6 above for 
discussion).  With respect to the knee 
disabilities, ensure that all manifestations 
are rated appropriately.  Consider whether 
or not referral of the claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation, is warranted.  If the decision 
is less than a full grant of the benefit 
sought, furnish the veteran and his 
representative with a supplemental statement 
of the case, and provide an opportunity for 
response, before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

